In an earnest and courteous motion appellant insists that we erred in overruling his bill of exception complaining that he was not allowed to ask certain questions of each individual juror. He insists that the record shows that he did exhaust his peremptory challenges. We have again carefully scrutinized same, but fail to find anything therein verifying his contention. *Page 85 
Without reviewing the cases cited in appellant's motion, we think the authorities not applicable. Because of the defective bills of exception in this case, we did not get to the contentions embraced and discussed in the authorities.
The motion for rehearing will be overruled.
Overruled.